PER CURIAM
*427*895Appellant appeals a judgment committing him to the Oregon Health Authority for a period not to exceed 180 days pursuant to ORS 426.130. He argues that the trial court committed plain error when it failed to fully advise him that the possible results of the proceeding included voluntary treatment or conditional release. See ORS 426.100 (1)(c) ; ORS 426.130(1), (2). The state concedes that, under State v. M. M. , 288 Or. App. 111, 405 P.3d 192 (2017), and State v. M. S. R. , 288 Or. App. 156, 403 P.3d 809 (2017), the trial court committed plain error that warrants reversal. We agree with the state, accept the concession, and, for the reasons stated in those cases, exercise our discretion to correct the error.
Reversed.